Case 1:18-cv-00318-MAC-ZJH Document 41 Filed 01/22/21 Page 1 of 3 PageID #: 399




  UNITED STATES DISTRICT COURT                                    EASTERN DISTRICT OF TEXAS


 TYRONE GRANT,                                        §
                                                      §
                  Petitioner,                         §
                                                      §
 versus                                               §    CIVIL ACTION NO. 1:18-CV-318
                                                      §
 DIRECTOR, TDCJ-CID,                                  §
                                                      §
                  Respondent.                         §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Tyrone Grant, a prisoner confined at the Polunsky Unit of the Texas Department

 of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this petition for writ

 of habeas corpus pursuant to 28 U.S.C. § 2254.

          The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends denying the petition.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

 filed by the parties.

          In this case, the petitioner is not entitled to the issuance of a certificate of appealability. An

 appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

 a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for

 granting a certificate of appealability, like that for granting a certificate of probable cause to appeal
Case 1:18-cv-00318-MAC-ZJH Document 41 Filed 01/22/21 Page 2 of 3 PageID #: 400




 under prior law, requires the petitioner to make a substantial showing of the denial of a federal

 constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

 substantial showing, the petitioner need not establish that he should prevail on the merits. Rather,

 he must demonstrate that the issues are subject to debate among jurists of reason, that a court could

 resolve the issues in a different manner, or that the questions presented are worthy of

 encouragement to proceed further. Slack, 529 U.S. at 483-84. If the petition was denied on

 procedural grounds, the petitioner must show that jurists of reason would find it debatable:

 (1) whether the petition raises a valid claim of the denial of a constitutional right, and (2) whether

 the district court was correct in its procedural ruling. Id. at 484; Elizalde, 362 F.3d at 328. Any

 doubt regarding whether to grant a certificate of appealability is resolved in favor of the petitioner,

 and the severity of the penalty may be considered in making this determination. See Miller v.

 Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        The petitioner has not shown that any of the issues raised by his claims are subject to debate

 among jurists of reason or that a procedural ruling was incorrect. Therefore, the petitioner has

 failed to make a sufficient showing to merit the issuance of a certificate of appealability.

                                               ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

 and the report and recommendation of the magistrate judge (#39) is ADOPTED. A final judgment




                                                    2
Case 1:18-cv-00318-MAC-ZJH Document 41 Filed 01/22/21 Page 3 of 3 PageID #: 401




 will be entered in this case in accordance with the magistrate judge’s recommendation. A

 certificate of appealability will not be issued.


             SIGNED at Beaumont, Texas, this 22nd day of January, 2021.




                                                    ________________________________________
                                                                MARCIA A. CRONE
                                                         UNITED STATES DISTRICT JUDGE




                                                     3
